Title: To James Madison from Rufus King, 10 September 1801 (Abstract)
From: King, Rufus
To: Madison, James


10 September 1801, London. No. 34. Based on a slight acquaintance, has a favorable opinion of the author of the enclosed memoir, which may be of use to southerners.
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and English translation of enclosure (NHi: Rufus King Papers, vol. 54). RC 1 p.; in a clerk’s hand, signed by King; docketed by Wagner. Enclosure (8 pp., in Spanish) is an essay by P. Oribe y Vargas dated London, 4 Aug. 1801, on the cure and prevention of reactions to the bite of venomous snakes through the use of the guaco plant. King apparently enclosed an English translation of the essay as well, since the version in King’s letterbook was printed in the National Intelligencer, 21 Dec. 1801, along with an extract of his letter.

